DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung, US 2009/0134433, in view of Zheng et al., US 2017/0271384.
In regard to claim 1, Jung, US 2009/0134433, discloses an image sensor for real-time calibration of dark current, comprising a pixel array composed of at least one pixel unit, wherein: 
the pixel unit (see figure 1) comprises a pixel photosensitive portion (see figure 1, element I), a pixel dark shielding portion (see figure 1, element II) and a subtraction circuit (see para 61: Auto Dark Level Compensation (ADLC) circuit (not shown)), each of the pixel photosensitive portion and the pixel dark shielding 
both of the pixel photosensitive portion and the pixel dark shielding portion are controlled by a same voltage and sequential control, a light ambient voltage signal (Vout1) and a non-light ambient voltage signal (Vout2) are generated and connected to two ends of the subtraction circuit simultaneously, dark current calibration of the image sensor is realized by subtracting between the light ambient voltage signal and the non-light ambient voltage signal (see para 59-62).
The Jung reference does not specifically disclose the photodiodes in the photosensitive part and the pixel dark shielding portion are isolated by a deep trench isolation.
Zheng et al., US 2017/0271384, discloses an image sensor with a plurality of photodiodes with deep trench isolation structures disposed between individual photodiodes that electrically and optically isolate the individual photodiodes (see abstract; figure 1; and para 3-4 and 14-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Jung, US 
In regard to claim 2, Jung, US 2009/0134433, in view of Zheng et al., US 2017/0271384, discloses the image sensor of claim 1.  The Jung reference does not specifically disclose wherein the dark shielding layer includes a metal dark shielding layer. The Zheng reference discloses a dark shielding layer (see figure 1, element 133) with red, green and blue color filters (see figure 1, element 131), wherein the dark shielding layer is over the deep trench isolation structures (see para 15-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify the dark shielding layer of Jung, US 2009/0134433, in view of Zheng et al., US 2017/0271384, wherein the dark shielding layer includes a metal dark shielding layer, in order to better direct the light to the photodiodes.
In regard to claim 3, Jung, US 2009/0134433, in view of Zheng et al., US 2017/0271384, discloses the image sensor of claim 2.  The Zheng reference discloses wherein the dark shielding layer further includes a red filter, a green filter and a blue filter which are sequentially covered on the metal dark shielding layer (see figure 1, element 131 and para 16).
In regard to claim 4, Jung, US 2009/0134433, in view of Zheng et al., US 2017/0271384, discloses the image sensor of claim 3.  The Zheng reference discloses wherein the stacked position order of the red filter, the green filter and the blue filter can be interchangeable (see para 16).

In regard to claim 7, Jung, US 2009/0134433, in view of Zheng et al., US 2017/0271384, discloses the image sensor of claim 1.  The Zheng reference discloses wherein the deep trench isolation is filled with a high dielectric material in form of a metal oxide (see figure 1, element 115 and para 21-22).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung, US 2009/0134433, in view of Zheng et al., US 2017/0271384, as applied to claim 1 above, and further in view of Yanagita et al., US 2018/0308883.
In regard to claim 6, Jung, US 2009/0134433, in view of Zheng et al., US 2017/0271384, discloses the image sensor of claim 1. The Jung and Zheng references wherein the area of the photodiode in the pixel dark shielding portion is less than the area of the photodiode in the pixel photosensitive portion.
Yanagita et al., US 2018/0308883, discloses an imaging apparatus with a light blocking wall between a first photodiode and second photodiode, wherein the second photodiode is covered by a light shielding film and is smaller in area than the first photodiode (see figure 6; abstract; and para 76-81 and 155-161).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Jung, US 2009/0134433, in view of Zheng et al., US 2017/0271384, and further in view of .

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,104,321, discloses an imaging device with voltage from optical black pixels are subtracted from the pixel voltage.  US 2018/0176491, discloses an imaging device with dark current subtraction.  US 2017/0347042, discloses and imaging device with deep trench isolation.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs